Citation Nr: 1734553	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  04-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a service connected low back disability.

2.  Entitlement to service connection for a bilateral eye condition, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a bilateral foot condition, to include as secondary to diabetes mellitus, type II or to a service connected low back condition.

4.  Entitlement to a rating in excess of 40 percent for a gastric ulcer disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service connected gastric ulcer disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Boyd Associate Counsel


INTRODUCTION

The Appellant is a Veteran who had periods of active duty for training (ACDUTRA) including June 2, 1990 to June 16, 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A November 2008 rating decision denied entitlement to service connection for bilateral eye and foot conditions.  A September 2009 rating decision denied entitlement to service connection for diabetes mellitus, type II and continued a 20 percent rating for a gastric ulcer. 

In December 2012, the Board remanded the issues on appeal for further development.  Thereafter, in a July 2014 decision, the Board denied entitlement to service connection for diabetes mellitus, type II, a bilateral eye condition, a bilateral foot condition, and denied a rating in excess of 20 percent for a gastric ulcer disability.  Additionally, the Board remanded the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU for further development.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2015 the Court issued a Memorandum Decision in which the Court vacated and remanded the July 2014 decision.  The Court held that the July 2014 Board decision provided an inadequate statement of reasons or bases as to whether the VA had satisfied its duty to assist and as to whether the Veteran had a current diagnosis of diabetes mellitus, type II.

Thereafter, in an October 2015 statement, the Veteran indicated that he wanted to withdraw the appeal as to the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU.  In June 2016, the Board remanded the remaining issues on appeal for further development consistent with the Court's September 2015 Memorandum Decision.

In a November 2016 rating decision, the RO increased the Veteran's disability rating for a gastric ulcer to 40 percent, effective February 13, 2009, which was the date of the Veteran's increased rating claim.  As the November 2016 rating decision did not represent a total grant of benefits sought on appeal the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 25 (1993). 

Regarding the issue of entitlement to a TDIU, as noted above, the Veteran withdrew a pending claim for a TDIU in an October 2015 statement.  In the June 2016 remand, the Board considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) was nonetheless raised as part and parcel of the increased rating claim on appeal.  The Board found that the Veteran had not alleged, and the evidence did not show, that he was unemployed because of his service connected gastric ulcer disability.  Thus the Board found that Rice was inapplicable. 

However, while the claim was in remand status, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) wherein he asserted that he is unemployable due, in part, due to his service connected gastric ulcer disability.  When entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disabilities.  Rice, 22 Vet. App. at 453-54.  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In light of the forgoing the Board infers a claim for TDIU due exclusively to the service connected gastric ulcer disability, because this is the underlying disability (for an increased rating) at issue in this appeal.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus did not originate during his June 1990 period of active duty for training or until many years after that period, is not otherwise etiologically related to that period of service or any other period of service, and was not caused or aggravated by service connected disability.

2.  The Veteran's bilateral eye disability did not originate during his June 1990 period of active duty for training or until many years after that period, is not otherwise etiologically related to that period of service or any other period of service, and was not caused or aggravated by service-connected disability. 

3.  The Veteran's bilateral foot disability did not originate during his June 1990 period of active duty for training or until many years after that period, is not otherwise etiologically related to that period of service or any other period of service, and was not caused or aggravated by service-connected disability.

4.  The Veteran's gastric ulcer disability has been manifested by moderately severe gastric ulcer disease, with two recent upper endoscopies (EGDs) documenting multiple active gastric ulcers, as well as a hiatal hernia, findings of gastritis on pathology biopsy review, and a history of GERD.

5.  The Veteran's service-connected gastric ulcer disability alone does not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection, to include on a secondary basis for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection to include on a secondary basis, for a bilateral eye condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection, to include on a secondary basis for a bilateral foot condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for the assignment of a rating in excess of 40 percent for gastric ulcer disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114 Diagnostic Codes (DC) 7304, 7307. (2016)

5.  The criteria for entitlement to a TDIU are not met. 38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19. (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See January 2007 and February 2009 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The U.S. Courts Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's VA and private treatment records.  The Veteran also submitted statements in support of his appeal.  VA examinations were conducted; and the VA examiners rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  A disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21),(24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service connected condition is proximately due to or the result of a service connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Diabetes Mellitus, Type II

Diabetes is a chronic disease for the showing of "chronic" disease listed under 38 C.F.R.  § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R.  § 3.303(b) applies to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

(i) direct basis 

The Veteran contends, including in his February 2009 notice of disagreement (NOD) and his March 2010 substantive appeal, that service connection is warranted for diabetes mellitus on the basis of a theory linking diabetes to his service connected back disability.

An October 1999 private medical record documents concern that the Veteran appeared to be "spilling sugar in his urine" following shots and, noting the Veteran's "strong family history of diabetes" a decision was made to discontinue the injections.  A July 2004 private medical record notes a "subjective" report that "patient reports that he was diagnosed as having diabetes mellitus, as he reports that he had initially been told that he had borderline diabetes mellitus in the past."  VA medical records, such as from December 2004, refer to diabetes mellitus as one of the Veteran's medical issues, but describe the diabetes as "controlled" without an indication of the use of medication or objective medical confirmation of the diagnosis.  The remaining medical evidence of record makes a number of references to diabetes mellitus in discussion of the Veteran's health, but there does not appear to be an objectively confirmed diagnosis.

In a June 2009 VA examination, the examiner opined that "diabetes mellitus is less likely than not related to his [the Veteran's] steroid injections done in 1995."  Because the essential rationale for the opinion was unclear, in December 2012 the Board remanded the issue for a supplemental medical opinion.

In an October 2013 VA examination, the examiner concluded that the Veteran "may have some mild glucose intolerance, however, he does not have diabetes at this time."  The examiner remarked that the "few elevated glucose levels may be non-fasting ... because the following glucose level checked is always WNL and the glycohernoglobin is WNL during that time frame."  The examiner also noted that the Veteran "has never been placed on any type of medication for diabetes."

Although some medical evidence refers to a reported or assumed diagnosis of diabetes mellitus, the Board finds no evidence contradicting the clear conclusion and explanation of the October 2013 VA examination report that the Veteran may have a mild glucose intolerance but does not have a diabetes diagnosis supported by the objective evidence.  The Board finds that the most probative evidence indicates that the Veteran does not now have diabetes mellitus, and is not shown to have had diabetes mellitus at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The Veteran's own assertion that he has diabetes mellitus is not competent evidence.  He is a layperson, and is not shown to possess the medical training or expertise required to render a diagnosis of a complex internal pathology such as diabetes; diagnosing diabetes mellitus requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  He has not submitted a supporting medical opinion on this, point, nor does he cite to supporting factual data or medical literature.  

To the extent that the Veteran's claim for service connection for diabetes may be understood to encompass a claim of service connection for glucose intolerance; there is no medical evidence of record that the Veteran's glucose intolerance is a disability.  Glucose intolerance represents a clinical finding regarding the body's ability to process glucose, not a diagnosed disability such as diabetes mellitus, for example.  See 61 Fed. Reg. 20440, 20,445 (May 7, 1996); Sanchez-Benitez v. Principi, 259 F.3d 1356(Fed. Cir. 2001).

There is no evidence in the Veteran's service treatment records of symptoms or signs that the Veteran's diabetes began in service or was aggravated by an in service event or injury.  These records do not document any complaints or findings of diabetes, and none of the records on file suggest that the Veteran's diabetes was manifest within one year of discharge from the Veteran's June 1990 period of ACUDTRA.  Nor is there any competent or credible evidence linking the current diabetes to service.  Therefore, the Veteran's diabetes is not directly related to service and the Veteran is not entitled to service connection for diabetes on a direct basis. 

(ii) secondary basis 

In September 2015 the Court vacated and remanded the Board's July 2014 decision to consider the Veteran's claim for diabetes on a secondary basis.  The Veteran contends that his diabetes was caused by injections he received in order to treat his service connected lower back disability.  Therefore the issue is whether the Veteran's current diabetes was either (a) caused by or (b) aggravated by his service connected lower back disability.  

In March 2017 the Board remanded the claim for a medical opinion to determine: (a) whether the Veteran receiving steroid injections until 1999 changed a previous opinion about his diagnosis of diabetes being too remote (initially it was thought that the Veteran' last injection was in 1994) (b) whether diabetes could develop as a result of injections but not be diagnosed until 2004 (c) whether injections could cause diabetes even if it did not develop until 2004.

In a responding July 2017 medical opinion the examiner found that even considering the newly established fact that the Veteran received injections until 1999; the injections and the Veteran's subsequent diagnosis of diabetes in 2004 was too remote.  

Additionally, the examiner opined that the diabetes did not develop as a result of the steroid injections though not diagnosed until 2004.  The examiner wrote that "it is less likely than not that there was objective, medically-based, clinical evidence of 1998 spillage of sugar in the urine within the time period of low back injection therapy because of the normal levels of glucose and/or ketone in the urine analysis as observed by the lack of glucose and/or ketone spillage in the serum and insufficient objective medically-based, clinical evidence to support a delay in true diagnosis of Diabetes Mellitus, Type II."  In other words, the examiner determined that there was no clinical or urinalysis evidence of abnormal findings suggestive of diabetes concomitant with injections. 

The remaining question is whether the injections caused diabetes even if it did not develop until 2004.  In 1999, the Veteran received treatment at a private facility (Neurocare Network), where Dr. D.F. administered steroid injections to treat the Veteran's lower back disability.  In an October 1999 medical opinion Dr. D.F. "[The Veteran] said that the last time he got a shot it looked like he started spilling sugar in his urine. There is a real strong family history of diabetes in his family.  I think we will just eliminate giving him any more injections.  He never did like them anyway.  They were only given really when other things failed.  He has never had any problem with the medicines he is taking, but he probably ought to have a CBC, BUN, Alkaline Phosphatase, SGOT and UA at least once a year.  He is going to see [Dr. U] in Jacksonville now.  He is the doctor who diagnosed his glycosuria.  That is just to rule out any possibilities of side effects to the medications that he is taking."  The Veteran was diagnosed with renal glycosuria which causes glucose in the urine.  The VA examiner noted the Veteran's glucose levels were normal in 1998 and 1999, during the time that the Veteran was receiving injections.  The examiner also noted that the Veteran's glucose levels remained high from 2000 to 2004 but there was no glucose in the Veteran's urine.  

The July 2017 VA examiner also noted that "it is less likely than not that diabetes mellitus was (1) caused by or (2) aggravated by steroid injections given for the Veteran's service connected low back but concurrent, independent and separate clinical events without grounds for aggravation.  Since aggravation was not found, no comment is warranted on the determination of (1) the baseline manifestations of the Veteran's diabetes mellitus absent the effect of aggravation, and/or (b) the increased manifestations that are proximately due to the service connected disability."

The Board finds the July 2017 examiner's opinion to be adequate and substantially compliant with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  

While the Veteran has alleged that the steroid injections caused his diabetes there is no indication that he has specialized training in diagnosing such a disease or determining its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds that diagnosing and determining the origin of a disease process such as diabetes is not within the capabilities of a layperson.  While the Veteran points to an October 1999 note from Dr. D.F as proof of a correlation, however, the note is evidence that the Veteran has been diagnosed with renal glycosuria, and is not a direct medical link between steroid injections and diabetes.

The July 2017 VA examiner's opinion was based on a stated rationale and explanation for concluding that it was not medically plausible that intermittent lumbar epidural steroid injections would cause diabetes and that the currently identified diabetes was not aggravated by steroid injections for the Veteran's service connected lower back disability.  The opinions provided were based on a comprehensive review of the claims file and contained adequate rationales that considered the Veteran's lay contentions and reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

In sum the Board finds that the Veteran's steroid injections were too remote to affect his diagnosis of diabetes that the  additionally, Veteran's diabetes did not develop as a result of injections, and lastly that steroid injections did not cause diabetes even if it did not develop until 2004.  Therefore, service connection for diabetes secondary to the Veteran's lower back disability is denied.

Bilateral Eye Condition

(i) direct basis

The Veteran's January 2007 service connection claim appears to assert a direct basis of service connection for a disability of the eyes with an onset in service.

The Veteran had periods of ACDUTRA including from June 2, 1990, to June 16, 1990.  Service connection has been established, for herniated nucleus pulposus, L4-L5, with degenerative changes on the basis that such disability was caused or aggravated during the June 1990 period of ACDUTRA.  Although STRs from ACDUTRA show that the Veteran sustained a back injury in June 1990, they do not show or suggest any symptoms or diagnoses involving the eyes.

The only evidence of record that tends to show that any disability of the eyes is the Veteran's claim raised in January 2007.  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

The Board also notes that the voluminous record contains extensive documentation of the Veteran's medical consultations and treatment from the early 1990s onward; none of this evidence indicates that there were symptoms or manifestations of disability of the eyes at any time proximate to the Veteran's ACDUTRA or for many years thereafter.  His earliest recorded assertion suggesting pertinent symptoms in service and/or post-service continuity of such symptoms is from more than 16 years after service, presented in the pursuit of monetary benefits, and following other claims with no mention of an eye disability.  

The Board finds no credible evidence of onset of a bilateral eye disability in service and no competent evidence otherwise suggests an etiological link between any current eye disability and the Veteran's active duty service.  There is no adequate competent evidence to support finding an etiological relationship between any current chronic eye disability and the Veteran's active service.

(ii) secondary basis 

The Veteran contends that his bilateral eye condition is secondary to his diabetes.  Since service connection for diabetes has not been established, the theory of entitlement to service connection for a bilateral eye condition lacks legal merit.  38 C.F.R. § 3.310.  Accordingly, the Board must deny service connection for a bilateral eye condition as secondary to the Veteran's diabetes, a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Bilateral Foot Condition

(i) direct basis

The Veteran asserts that his bilateral pes planus (flat foot) and bilateral hallux valgus was caused by his service connected lower back condition.  In July 1990 an electromyography (EMG) of the Veteran's lower extremities was normal.  In 2006 an EMG noted bilateral carpal tunnel syndrome, and severe right ulnar neuropathy, and no lower extremity radicular findings.  

During a September 2016 VA examination, the Veteran underwent a bilateral x-ray which revealed pes planus, hallux valgus and age related degenerative joint disease at the tarsal bones and IP joints.  The examiner reviewed the Veteran's claims file and opined the claimed condition was not related to the Veteran's period of active service.  The examiner noted that the Veteran's service records contain no treatment for either foot condition.  Additionally, the examiner opined that the Veteran's claimed condition was not secondary to or aggravated by his service connected back condition because the Veteran's lumbar degenerative disc disease did not clinically lead either bilateral foot condition.  The examiner wrote that "there is no current clinical evidence based on today's exam and findings that the Veteran's current lower spine disability permanently worsened the Veteran's feet at all."  The examiner noted that medical literature does not support a causal relationship between lumbar degenerative disc disease and the subsequent development of foot degenerative joint disease and pes planus/hallux valgus.  Lastly, the examiner stated that the Veteran's calluses were due to gait issues caused by pes planus and hallux valgus. 

The Board turns its focus to the question of whether the claimed disability of the feet are shown to have had onset during active service or to otherwise be etiologically linked to active service.

The Veteran had periods of ACDUTRA including from June 2, 1990, to June 16, 1990.  Service connection has been established, for herniated nucleus pulposus, L4-L5, with degenerative changes on the basis that such disability was caused or aggravated during the June 1990 period of ACDUTRA.  Although STRs from ACDUTRA show that the Veteran sustained a back injury in June 1990, they do not show or suggest any symptoms or diagnoses involving the feet.

The Board notes that any symptoms associated with lumbar radiculopathy in the feet are contemplated as part of the Veteran's service connected lumbar spinal pathology and are not part of this service connection claim on appeal.  Medical records from the early 1990s thoroughly document treatment for medical issues featuring spinal problems with no indication of any foot disability.  There is no indication in the records of symptoms or a disability specific to the feet (apart from the spinal problems).  Although some of the private medical reports use the term "neuropathy" along with "radiculopathy" when discussing the Veteran's lower extremity issues, there is no meaningful indication of a medical finding of foot pathology distinct from lumbar radiculopathy and no suggestion in the competent medical, evidence that any foot disability is related to military service.

The Board finds that the evidence contemporaneous to, and following, service does not support finding any pertinent injury or onset of disabilities of the feet during service or for many years thereafter.  The Board finds no credible evidence of onset of a foot disability in service and no competent evidence otherwise suggests an etiological link between any current foot disabilities (other than spinal radiculopathy) and the Veteran's active duty service.  There is no adequate competent evidence to support finding an etiological relationship between any current foot disability and the Veteran's active service.

(ii) secondary basis 

As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service connected disability.  Allen 7 Vet. App. at 448.

Given the evidence of record, the Board finds that service connection is not warranted on a secondary basis for the Veteran's current bilateral foot conditions as they were not caused or aggravated by his service connected lower back disability. The September 2016 VA examiner concluded that it was unlikely that was a causal relationship between foot problems and the low back pathology.  The VA doctor summarized that there is nothing in the medical literature to support the contention that the Veteran's lower back condition contributed to his foot conditions.  In other words, the VA doctor found nothing in the medical literature to support the theory that the Veteran's service connected disabilities aggravated his bilateral foot conditions, either.

The opinions provided were based on a comprehensive review of the claims file and contained adequate rationales that considered the Veteran's lay contentions and reported history.  See Nieves-Rodriguez 22 Vet. App. at 302-04.  Furthermore, there are no opinions in conflict with that opinion.

While the Veteran has alleged that his current bilateral foot conditions are related to his service connected lower back disability there is no indication that he has specialized training in diagnosing these disorders or determining their etiology.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnoses of bilateral foot disabilities require medical testing, and such disabilities can have many different causes, thereby requiring medical expertise to determine the etiology.  Thus, the Veteran's own opinions regarding the etiology of his current bilateral foot conditions are not competent medical evidence.  The Board accords significantly greater weight to the opinions of the September 2016 VA examiner than to the Veteran's lay assertions.

The Veteran also contends that his bilateral foot condition is secondary to his diabetes.  Since service connection for diabetes has not been established, the theory of entitlement to service connection for a bilateral foot condition lacks legal merit.  See 38 C.F.R. § 3.310.  Accordingly, the Board must deny service connection for a bilateral foot condition as secondary to the Veteran's diabetes, a matter of law.  See Sabonis 6 Vet. App. at 430.  

In sum, the preponderance of the evidence is against the claim for service connection for bilateral foot disability, to include as a secondary basis to service connected disorders.  Thus, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating 

Ratings for service connected disabilities are determined by the applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined; the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Diagnostic Code 7304 provides the criteria for rating gastric ulcer.  A mild gastric ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating.  A moderate gastric ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating.  A 40 percent rating will be assigned where there is evidence of a moderately severe gastric ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss, productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7304.

Diagnostic Code 7307 provides the criteria for rating hypertrophic gastritis.  A 10 percent evaluation is warranted when there is chronic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is warranted when there is chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is assigned for gastritis with severe hemorrhages or, large ulcerated or eroded areas.  38 C.F.R. §4.114, Code 7307.

Factual Background

In a June 2009 VA examination, the Veteran reported epigastric area pain that occurred approximately 2 times a month.  He noted that the pain came and went spontaneously.  The Veteran rated his pain as 5out of 10 with 10 being the worst pain and reported that the pain lasted for approximately 4 hours.  He denied retrosternal burning, hematemesis/melena, nausea, or vomiting.  The examiner noted that the Veteran's gastric ulcer did not cause any functional limitation and the Veteran was able to manage activities of daily living.

In an August 2009 addendum report the examiner noted during an esophagogastroduodenoscopy, done on February 2008 that the Veteran's records showed antral erosions, and no ulcers.  The examiner noted no changes in functional limitations.

In an October 2013 VA examination the examiner noted the Veteran's diagnosis of peptic ulcer disease with positive h. Pylori.  He noted that in the Veteran's most recent upper endoscopy (EDG) revealed antral erosions, but no ulcers were found.  The Veteran stated that he had periodic "upset stomach" symptoms as well as some GERD symptoms (reflux, heartburn).  He reported that he treated these symptoms with Omeprazole which he took 3 times per day (prescription written for once a day), then as needed. The Veteran also reported periodic abdominal pain with no incapacitating episodes. 

In a November 2014 urology note, a small hiatal hernia was noted. 

In a January 2016 GI note, the Veteran was referred by his PCP for past history of bleeding peptic ulcer.  He complained of right-sided abdominal pain - off/on for over one year.  He noted that the pain improved with relief of constipation.  It was recommended that the Veteran undergo an EGD. 

In a February 2016 urology consult, the Veteran had a small hiatal hernia. 

In April 2016 the Veteran underwent an EGD with the following findings:  a small hiatal hernia, numerous resolving gastric ulcers (3-8 mm size) in body, antrum and incisura of stomach with an estimate of 12 ulcers.  A mild duodenitis was seen, there was no evidence of erosions, ulcerations, or mass lesions.  Biopsies of the stomach were negative for H pylori.  

In a May 2016 GI result letter, the physician noted a moderate amount of inflammation seen on the stomach ulcer biopsies.

In June 2016, the Veteran underwent an EGD with the following findings:  a small hiatal hernia with multiple stomach antral erosions, which had lessened in number and were stable in degrees of inflammation compared to the April 2016 EDG. 

In a July 2016 GI result letter, the physician noted a moderate amount of chronic inflammation seen on the stomach biopsies as well as a mild amount of inflammation seen on the duodenum biopsies.  In a July 2016 addendum, an EGD showed several healed erosions of antrum and incisura, as well as mild erosive inflammation of duodenum.

In a September 2016 C&P Examination the Veteran complained of symptoms occurring 4 times a month lasting less than a day.  The Veteran's symptoms included continuous abdominal pain, mild nausea occurring 4 times a month lasting less than a day, and transient vomiting 3 times a year lasting less than a day.  The examiner noted "slightly hyperactive bowel sounds; no masses or organomegaly, and diffuse epigastric/LUQ/RUQ tenderness."  The examiner also noted that the Veteran's duodenum condition did not present a functional impact. The examiner opined that "this Veteran currently has moderately severe gastric ulcer disease, with two recent EGDs documenting multiple active gastric ulcers, as well as a hiatal hernia, findings of gastritis on pathology biopsy review, and history of GERD... examination today confirms the ongoing moderately severe conditions."

In an October 2016 GI progress note, GI fellow noted that the Veteran had done well since he started Protonix.  The Veteran denied regurgitation, reflux, dysphagia, odynophagia, or weight loss.  He also stated that he had a good appetite and his constipation had improved.  The Veteran continued to have gastric ulcers, GERD and erosive duodenitis.  

Analysis 

The Veteran contends that his service connected gastric ulcer disability should have a rating in excess of 40 percent.  Ratings under DCs 7301 to 7329 inclusive, 7331, 7342 and 7345 to 7348, inclusive, will not be combined with each other 38 C.F.R. § 4.114.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id. 

The Board notes that governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  See 38 C.F.R. §§ 4.14, 4.113.

Applying the rating criteria to the above facts, the Board finds that the symptomatology associated with the Veteran's gastric ulcer disability is consistent with a 40 percent disability rating under Diagnostic Code 7304.  

The pertinent medical evidence includes a September 2016 VA examination, where the Veteran was diagnosed with moderately severe gastric ulcer disease.  The Veteran reported epigastric pain that occurred 2 times a month lasting for 4 hours and abdominal pain with no incapacitating episodes.  (See June 2009 and October 2013 VA examinations).  The Veteran reported that his symptoms were relieved by using Omeprazole, a standard ulcer therapy.  The Veteran reported transient vomiting three times a year lasting less than a day.  (See October 2013 VA examination).  Lastly, the Veteran did not experience anemia or weight loss.

The record evidence does not show severe gastric ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis, or melena, with manifestations of anemia and weight loss, productive of definite impairment of health.  Thus a higher 60 percent rating is not warranted under Diagnostic Code 7304.

A rating in excess of 40 percent may also be granted under Diagnostic Code 7307.  A 60 percent rating is assigned for gastritis with severe hemorrhages or large ulcerated or eroded areas.

In an August 2009 addendum report, the examiner noted that the Veteran's records show antral erosions and no ulcers.  VA treatment records show a small hiatal hernia, and numerous resolving gastric ulcers and an estimated 12 stomach ulcers.  In October 2016 the Veteran continued to have gastric ulcers, GERD, and erosive duodenitis.  Throughout the appeal period the Veteran did not have severe hemorrhages.  While the Veteran had stomach ulcers (see April 2016 VA treatment note), there was no evidence of erosions or ulcerations.  In a June 2016 multiple stomach antra erosions were noted but it was also noted that the erosions had lessened in number and were stable in degrees of inflammation.  In July 2016 the Veteran's EDG showed several healed erosions.  The medical evidence of record does not show severe hemorrhages.  During the period on appeal large ulcers and eroded areas were not noted, and the Veteran's diagnosed erosion lessened in number and healed.  A higher rating of 60 percent is not warranted under Diagnostic Code 7307.

Therefore an evaluation in excess of 40 percent is not warranted for the entire period on appeal.  For the foregoing reasons, the preponderance of the evidence is against the claim for an increased schedular rating for gastric ulcer disease.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

IV.  Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 (b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of the disability are specifically contemplated by the schedular criteria. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected gastric ulcer disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his gastric ulcer is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disability, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).

V.  TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's claim for TDIU is part and parcel to his claim for increase rating for gastric ulcer.  The Veteran's service connected disabilities currently have a combined rating of 60 percent.  The Board has denied the Veteran's claim for increase rating in excess of 40 percent for the Veteran's gastric ulcer disability.  Therefore the Veteran's disabilities do not meet the schedular requirements for entitlement to individual unemployability.  These percentage standards are set aside only in exceptional cases where there is an unusual factor of disability rendering the veteran unable to secure or follow a substantially gainful occupation.  Such cases are submitted to the Director of the Compensation and Pension Service for extra-schedular consideration.  This case has not been submitted for extra-schedular consideration because there are no exceptional factors or circumstances associated with the Veteran's disability.

In the Veteran's most recent VA examination the September 2016 examiner opined that the Veteran's stomach/duodenum conditions did not impact his ability to work.  Additionally, at the Veteran's most recent VA Back Conditions Examination in September 2015, the examiner opined that while the Veteran had some work restrictions involving heavy duty occupations, his back condition did not prohibit him from being gainfully employed for light duty or a desk job.

As the Veteran does not meet the schedular requirements and has not been found unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities; entitlement to a TDIU due to the service connected gastric ulcer disability is denied.


ORDER

Entitlement to service connection to include on a secondary basis for diabetes is denied.

Entitlement to service connection to include on a secondary basis for a bilateral eye disability is denied

Entitlement to service connection to include on a secondary basis for a bilateral foot disability is denied.

Entitlement to a rating in excess of 40 percent for a gastric ulcer disability is denied.

Entitlement to a total disability rating based on unemployability is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


